J-A26030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SCE ENVIRONMENTAL GROUP, INC.            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
ERIC & CHRISTINE SPATT,                  :   No. 283 MDA 2017

                    Appellees


              Appeal from the Order Entered January 13, 2017
    In the Court of Common Pleas of Lackawanna County Civil Division at
                          No(s): 2015-CV-30062


BEFORE: BOWES, J., OLSON, J., and RANSOM, J.

MEMORANDUM BY OLSON, J.:                          FILED JANUARY 04, 2018

      Appellant, SCE Environmental Group, Inc., appeals from the order

entered on January 13, 2017, which sustained the preliminary objections

filed by Eric and Christine Spatt (hereinafter, collectively, “the Defendants”)

and dismissed Appellant’s complaint without prejudice.        We quash this

appeal.

      The trial court ably summarized the underlying facts and procedural

posture of this appeal. As the trial court explained:

          On May 26, 2015, [Appellant] filed a [Mechanics’] Lien
          claim[,] in the amount of [$371,424.79, against the
          Defendants]. Thereafter, on May 3, 2016, [Appellant] filed
          [a complaint] pursuant to the Mechanics’ Lien Law of 1963,
          49 P.S. § 1101, et seq. . . . Therein, [Appellant] alleged
          that a fire occurred on June 27, 2014, at a property located
          at 1264 Mid Valley Drive, in Jessup, [Pennsylvania
J-A26030-17


       (hereinafter “the Property”)]. According to [Appellant], the
       Property was previously owned by both [of the Defendants],
       but was later transferred solely to Defendant Eric Spatt.
       [Appellant] alleged that[,] at the time, the Property was
       occupied by Scranton Cooperage, Inc., a Pennsylvania
       corporation with its [principal] address listed at 1264 Mid
       Valley Drive, in Jessup, [Pennsylvania], otherwise known as
       the Property. . . .

       [Appellant] asserted that it entered into a Master Services
       Agreement for Emergency Services with Scranton
       Cooperage on July 3, 2014 for work on the Property. The
       Master Services Agreement specifically lists the scope of
       work as “Emergency Response Work.” [Appellant] also
       attached a July 11, 2014 signed proposal[,] further detailing
       the scope and type of work to be performed. [In this signed
       proposal,] the scope of work is described as “stabilization of
       the site as well as the management of the potential soil
       impact along the northeast swale along the Equilibrium
       property.” The signed proposal additionally describes the
       work as management of the soil and stormwater, as well as
       soil contaminants.

       [Appellant] further asserted that Scranton Cooperage
       contacted [Appellant] in March 2015 for a proposal
       regarding the disposal, cleaning[,] and removal of a frac
       [tank] on the property, work estimated at $17,276.93.
       [Appellant] alleged that work was performed from [October
       2014 to May 2015] according to the agreement and
       subsequent proposal and sent an invoice to the
       [Defendants] totaling $371,424.79.

       [Appellant] claimed that the [Defendants have] not paid
       [Appellant] for any of the work performed. [Appellant]
       asserts that it is a contractor as defined under the
       Mechanics’ Lien Law. As such[, Appellant] filed a Mechanics’
       Lien claim in the amount of [$371,424.79]. [Appellant]
       claims that[,] at the time the claim was filed, the
       Defendants were the owners of the property to which
       [Appellant’s] mechanics’ lien attached. As such, [Appellant]
       demanded judgment against the Defendants in the sum of
       $371,424.79, plus interest, reasonable attorneys’ fees[,]
       and costs.


                                   -2-
J-A26030-17


        On July 22, 2016, Defendant Eric Spatt filed [] preliminary
        objections [to Appellant’s complaint.       The preliminary
        objections were] in the nature of a demurrer under
        [Pa.R.C.P.] 1028(a)(4), a motion to strike pursuant to
        [Pa.R.C.P.] 1028(a)(3) and [Pa.R.C.P.] 1019(a) for lack of
        specificity, and a motion to strike pursuant to [Pa.R.C.P.]
        1028(a)(3) on the basis of an agreement for alternative
        dispute resolution contained in the contract. . . .

        [Later, on November 4, 2016, Defendant Christine Spatt
        filed preliminary objections to Appellant’s complaint.
        Defendant Christine Spatt’s preliminary objections were
        substantively identical to the preliminary objections filed by
        Defendant Eric Spatt.]

        [Following oral argument,] on January 13, 2017, [the trial]
        court entered an order [that sustained the Defendants’
        preliminary objections and dismissed Appellant’s] complaint
        [against Defendants], without prejudice, for failure to meet
        the requirements of the Mechanics’ Lien Law of 1963, 49
        P.S. § 1101, et seq. . . .

Trial Court Opinion, 5/24/17, at 1-3 (some internal capitalization and

citations omitted).

      On February 8, 2017, Appellant filed a notice of appeal from the trial

court’s January 13, 2017 order. We now quash this appeal.

      As we have explained, this Court is obligated to “first ascertain

whether the [order appealed from] is properly appealable, because the

question of appealability implicates the jurisdiction      of this [C]ourt.”

Commonwealth v. Borrero, 692 A.2d 158, 159 (Pa. Super. 1997). “The

general rule is that, unless otherwise permitted by statute, only appeals

from final orders are subject to appellate review.”      Commonwealth v.

Sartin, 708 A.2d 121, 122 (Pa. Super. 1998).               In relevant part,

Pennsylvania Rule of Appellate Procedure 341 defines a “final order” as any

                                    -3-
J-A26030-17



order that “disposes of all claims and of all parties.”    Pa.R.A.P. 341(b)(1).

Further, as this Court has held, “for finality to occur, the trial court must

dismiss with prejudice the complaint in full.” Mier v. Stewart, 683 A.2d
930, 930 (Pa. Super. 1996) (emphasis added).

      In the case at bar, the trial court sustained the Defendants’

preliminary   objections   and   dismissed   Appellant’s   complaint   without

prejudice.     The dismissal of Appellant’s complaint without prejudice

implicitly granted Appellant 20 days in which to file an amended complaint –

indeed, the words “without prejudice” have no contextual meaning unless

they denote that Appellant was granted leave to amend the complaint. See

Pa.R.C.P. 1028(e).

      Yet, Appellant did not file an amended complaint and Appellant did not

do what was required to create a final, appealable order in this case, such as

filing a praecipe to dismiss its complaint with prejudice.      See Hionis v.

Concord Twp., 973 A.2d 1030, 1035–1036 (Pa. Cmwlth. 2009) (explaining

procedure to obtain a final order where the trial court dismisses a complaint

without prejudice, but where the plaintiff either does not wish to or does not

timely comply with the trial court's order to amend the complaint);

Chamberlain v. Altoona Hosp., 567 A.2d 1067, 1069–1070 (Pa. Super.




                                     -4-
J-A26030-17



1989) (same).       Instead, Appellant filed a notice of appeal from the trial

court’s interlocutory, January 13, 2017 order.1

       Further,    while    interlocutory      orders   are   appealable   in   certain

circumstances, none of those circumstances applies to the case at bar. Our

Supreme Court has explained:

         in addition to an appeal from final orders of the Court of
         Common Pleas, our rules provide the Superior Court with
         jurisdiction in the following situations: interlocutory appeals
         that may be taken as of right, Pa.R.A.P. 311; interlocutory
         appeals that may be taken by permission, Pa.R.A.P. [312];
         appeals that may be taken from a collateral order, Pa.R.A.P.
         313; and appeals that may be taken from certain
         distribution orders by the Orphans' Court Division, Pa.R.A.P.
         342.

Commonwealth v. Garcia, 43 A.3d 470, 478 n.7 (Pa. 2012) (internal

quotations omitted), quoting McCutcheon v. Phila. Elec. Co., 788 A.2d
345, 349 n.6 (Pa. 2002).



____________________________________________


1  We note that the interlocutory nature of the trial court’s order is not
altered by the fact that the 20-day time-frame granted to Appellant to file an
amended complaint has expired. See Hionis, 973 A.2d at 1036 (“It should
be noted that an order sustaining preliminary objections often grants the
plaintiff leave to amend within a time certain or suffer dismissal. Such an
order is interlocutory and never will become appealable, because it is a mere
direction that an order be entered at some time in the future,
unaccompanied by actual entry of the specified order in the docket. In order
to appeal such an order, the plaintiff must allow the period for amendment
specified in the lower court's order to expire, and then praecipe the lower
court clerk to enter an order dismissing the complaint”) (quoting 20 G.
RONALD DARLINGTON, ET AL., PENNSYLVANIA APPELLATE PRACTICE § 301:19 (2008-
2009)) (emphasis omitted).



                                           -5-
J-A26030-17



     Here, the challenged order is not defined as appealable as of right (per

Pa.R.A.P. 311), Appellant did not ask for or receive permission to appeal the

interlocutory order (per Pa.R.A.P. 312), and Appellant has not provided this

Court with any argument as to whether—or how—the order could satisfy the

collateral order doctrine (per Pa.R.A.P. 313). Thus, since we do not have

jurisdiction over this appeal, we are required to quash Appellant’s appeal.

See 42 Pa.C.S.A. § 742.

     Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2018




                                    -6-